Citation Nr: 1109940	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-37 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse, mother, daughter, and brother


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983 and from October 1984 to April 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before the Board in May 2010.


FINDING OF FACT

The Veteran has PTSD that is causally or etiologically related to the service-connected obsessive compulsive disorder and persecutory type delusional disorder.  


CONCLUSION OF LAW

Posttraumatic stress disorder that is proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for PTSD and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic disability in service, or during an applicable presumptive period, and still has that disability, service connection may be granted.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).  If chronicity is not applicable, service connection may still be established on the if the condition is noted during service, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  This includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran claims that he has PTSD resulting from harassment and racial discrimination which occurred during his active service.  As an initial matter, the Board notes that the Veteran is in receipt of service connection for obsessive compulsive disorder and persecutory type delusional disorder rated as 100 percent disabling.  As such, any grant of entitlement to service connection for PTSD will be incorporated into the Veteran's already service-connected obsessive compulsive disorder and persecutory type delusional disorder and one evaluation will be assigned for the service-connected psychiatric disabilities.  38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided.)

The Veteran's service medical records reflect that he was evaluated on several occasions in March 1996 and assessed with obsessive-compulsive disorder, moderate major depressive episode, and a personality disorder.  The Veteran was admitted for inpatient treatment for suicidal ideation, homicidal ideation, and delusions in October 1996.  He was discharged from treatment in December 1996 with a diagnosis of persecutory type delusional disorder, major depressive disorder, obsessive/compulsive disorder, and a personality disorder and was ultimately discharged from service.    

Associated with the claims is an April 2008 letter from U. Mhatre, M.D.  Dr. Mhatre reported that he had treated the Veteran since the end of 1998 at which time the Veteran was diagnosed with schizoaffective disorder.  He indicated that over the years the Veteran's symptomatology has evolved into a clear-cut diagnosis of PTSD.  Dr. Mhatre noted that the Veteran was diagnosed with major depression in service and hospitalized for the same.  He indicated that the Veteran reported that he was restrained and abused during his hospitalization and also suffered discrimination by fellow white officers and colleagues and developed significant depression.  Dr. Mhatre reported that the Veteran's mental health disorder has evolved into two specific distinct symptomatologies and he concluded that the appropriate diagnoses were both schizoaffective disorder and PTSD.  

In a July 2008 letter, L. Lotz, MSW, Ph.D., indicated that the Veteran has consistently recounted the trauma he suffered while in service during the four years she has worked with him.  She noted that the Veteran's performance record in service was impeccable until September 1995 when he experienced several incidents of racial discrimination from his commander.  Dr. Lotz reported that the Veteran followed protocol and filed grievances which were never investigated.  The Veteran was subsequently evaluated by mental health and found to be suffering from major depression.  She noted that the Veteran was later involuntarily hospitalized for two months and suffered physical and emotional trauma during this hospitalization.  She stated that the Veteran was diagnosed with delusional disorder and discharged from service.  Dr. Lotz opined that the Veteran meets the DSM-IV criteria for PTSD.  

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While none of the Veteran's claimed stressors have been verified, the Board has determined that further development in this regard is unnecessary because there is an alternate basis upon which to grant service connection.  In this regard, the Board notes that both Dr. Mhatre and Dr. Lotz have diagnosed the Veteran with PTSD and Dr. Mhatre specifically found that the Veteran's mental health disorder has evolved into two specific distinct symptomatologies and he concluded that the appropriate diagnoses included PTSD.  The Board consequently finds that the Veteran has PTSD as a result of his service, including his service-connected obsessive compulsive disorder and persecutory type delusional disorder and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


